ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kellogg Brown & Root Services, Inc.          )      ASBCA No. 58578
                                             )
Under Contract No. DAAA09-02-D-0007          )

APPEARANCES FOR THE APPELLANT:                      Michael R. Chamess, Esq.
                                                    Craig D. Margolis, Esq.
                                                    Christine N. Roushdy, Esq.
                                                     Vinson & Elkins LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Kyle E. Chadwick, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Appellant having filed a request that this appeal be dismissed with prejudice,
representing that the parties have reached a settlement, and respondent having agreed to a
dismissal, this appeal is hereby dismissed with prejudice.

      Dated: 18 July 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58578, Appeal of Kellogg Brown &
Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2